DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 3,673,605 to Allenbaugh, in view of U.S. Patent Number 10,876,351 to Fields.
Allenbaugh discloses a door plate (21) for a door (10), comprising: a main body with a front side, a rear side, a top side, a bottom side, a first adjacent side, a second adjacent side (figure 2), the main body having a handle aperture (30, 31, 32, 33) and a plurality of fastener apertures (bores at the respective corners of the plate; figure 2), the handle aperture configured to receive a door handle (19, 20) of the door, the handle aperture formed through the main body from the front side to the rear side of the main body (figure 2), each of the plurality of fastener apertures configured to receive a fastener (34), each of the plurality of fastener apertures formed through the main body from the front side to the rear side.
However, Allenbaugh does not disclose the thickness of the main body of the door plate.  Fields teaches a door plate (11) for a door (3), comprising: a main body with a front side, a rear side, a top side, a bottom side, a first adjacent side, a second adjacent side (figures 1A-1D), the main body having a plurality of fastener apertures (101-108), each of the plurality of fastener apertures configured to receive a fastener (201-208), each of the plurality of fastener apertures formed through the main body from the front side to the rear side (figures 1A-1D), wherein the main body has a depth that is at least 0.375 inches, and the depth is defined by a maximum distance between the front side and the rear side of the main body at the second adjacent side of the main body (column 13, lines 57-63).
It would have been obvious to one with ordinary skill in the art before the effective filing date to utilize a thickness of the door plate being at least 3/8 of an inch in the apparatus of Allenbaugh to thwart criminals from prying door or wall structures as taught by Fields.  Using the known technique of having a door plate with a thickness of at least 3/8 inch would have been obvious to one of ordinary skill to achieve the predictable results reinforcing a door to prevent it from being forcibly entered by a burglar or criminal.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allenbaugh also discloses each of the plurality of fastener apertures has a front chamfer edge, the front chamfer edge is formed on the front side of the main body (portion of the aperture that allows easy passage of the fastener), as in claim 2, wherein the handle aperture has a handle aperture diameter and each of the plurality of fastener apertures has a fastener aperture diameter, and the handle aperture diameter is greater the fastener aperture diameter (figure 2), as in claim 3, and the main body further includes a plurality of recesses formed in the front side of the main body, and each of the plurality of recesses has an inner wall and a base, and each of the plurality of recesses having a recess diameter and a recess depth (as shown in figure 2), as in claim 4.
Allenbaugh further discloses each of the plurality of fastener apertures is formed through the base of one of the plurality of recesses on the front side of the main body (figure 2), as in claim 5, and the recess diameter is greater than the fastener aperture diameter (as shown in figure 2), as in claim 6, as well as the first adjacent side of the main body is configured to not be disposed adjacent to a lock jamb of a door frame and the second adjacent side of the main body is configured to be adjacent to the lock jamb of the door frame (as shown in figure 2), as in claim 7.

Allenbaugh additionally discloses a door protection system, comprising: a door (10) having a door handle (19, 20); a door plate (21) having a main body with a front side, a rear side, a top side, a bottom side, a first adjacent side, a second adjacent side (figure 2), the main body having a handle aperture (30, 31, 32, 33) and a plurality of fastener apertures (bores at the respective corners of the plate; figure 2), the handle aperture surrounds the door handle of the door, the handle aperture formed through the main body from the front side to the rear side of the main body (figure 2), each of the plurality of fastener apertures formed through the main body from the front side to the rear side (figures 1 and 2); and a plurality of fasteners (34), each of the plurality of fasteners disposed through one of the plurality of fastener apertures and the door, thereby affixing the door plate to the door (figure 2), as in claim 12.
However, Allenbaugh does not disclose the thickness of the main body of the door plate.  Fields teaches a door plate (11) for a door (3), comprising: a main body with a front side, a rear side, a top side, a bottom side, a first adjacent side, a second adjacent side (figures 1A-1D), the main body having a plurality of fastener apertures (101-108), each of the plurality of fastener apertures configured to receive a fastener (201-208), each of the plurality of fastener apertures formed through the main body from the front side to the rear side (figures 1A-1D), wherein the main body has a depth that is at least 0.375 inches, and the depth is defined by a maximum distance between the front side and the rear side of the main body at the second adjacent side of the main body (column 13, lines 57-63).
It would have been obvious to one with ordinary skill in the art before the effective filing date to utilize a thickness of the door plate being at least 3/8 of an inch in the apparatus of Allenbaugh to thwart criminals from prying door or wall structures as taught by Fields.  Using the known technique of having a door plate with a thickness of at least 3/8 inch would have been obvious to one of ordinary skill to achieve the predictable results reinforcing a door to prevent it from being forcibly entered by a burglar or criminal.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allenbaugh also discloses the main body of the door plate further includes a plurality of recesses formed in the front side of the main body, and each of the plurality of recesses has an inner wall and a base, and each of the plurality of recesses having a recess diameter and a recess depth (as shown in figure 2), and wherein each of the plurality of fastener apertures is formed through the base of one of the plurality of recesses on the front side of the main body, and wherein the recess diameter is greater than the fastener aperture diameter (as best shown in figure 1), as in claim 13, wherein the each of the plurality of fasteners is a bolt having a truss head, a knurled portion, and a shaft, the truss head has an outer edge and a truss head diameter, the knurled portion disposed between the truss head and the shaft (figure 1 generally shows the arrangement of the fasteners, including that of a domed head), as in claim 14.
Allenbaugh further discloses the truss head diameter is greater than the fastener aperture diameter, and the truss head diameter is less than the recess diameter (to secure the door plate to the door), as in claim 15, wherein the truss head of the bolt is configured to be disposed in one of the plurality of recesses (figure 1), as in claim 16, and the outer edge of truss head is configured to contact the inner wall of one of the plurality of recesses, thereby providing a flush fitting of the truss head with the inner wall of one of the plurality of recesses (figure 1), as in claim 17.

Allenbaugh  additionally discloses a method for installing A door plate (21), the method comprising the steps of: providing door (10) with a door handle (19, 20); providing a door plate (21) having a main body with a front side, a rear side, a top side, a bottom side, a first adjacent side, a second adjacent side (figure 2), the main body having a handle aperture (30, 31, 32, 33) and a plurality of fastener apertures (bores at the respective corners of the plate; figure 2), the handle aperture configured to receive the door handle of the door, the handle aperture formed through the main body from the front side to the rear side of the main body, each of the plurality of fastener apertures formed through the main body from the front side to the rear side (figures 1 and 2); providing a plurality of fasteners (34); disposing the door plate on the door, the handle aperture surrounding the door handle of the door (figures 1 and 2); and disposing each of the plurality of fasteners through one of the plurality of fastener apertures and the door, thereby securing the door plate to the door (column 2, lines 60-64), as in claim 18.
However, Allenbaugh does not disclose the thickness of the main body of the door plate.  Fields teaches a door plate (11) for a door (3), comprising: a main body with a front side, a rear side, a top side, a bottom side, a first adjacent side, a second adjacent side (figures 1A-1D), the main body having a plurality of fastener apertures (101-108), each of the plurality of fastener apertures configured to receive a fastener (201-208), each of the plurality of fastener apertures formed through the main body from the front side to the rear side (figures 1A-1D), wherein the main body has a depth that is at least 0.375 inches, and the depth is defined by a maximum distance between the front side and the rear side of the main body at the second adjacent side of the main body (column 13, lines 57-63).
It would have been obvious to one with ordinary skill in the art before the effective filing date to utilize a thickness of the door plate being at least 3/8 of an inch in the apparatus of Allenbaugh to thwart criminals from prying door or wall structures as taught by Fields.  Using the known technique of having a door plate with a thickness of at least 3/8 inch would have been obvious to one of ordinary skill to achieve the predictable results reinforcing a door to prevent it from being forcibly entered by a burglar or criminal.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allenbaugh also discloses the door is an inwardly swinging door, and the step of disposing the door plate on the door includes disposing the second adjacent side of the main body of the door plate adjacent to a lock jamb of a door frame (the door plate covers both sides of the door, where the attachment is dependent on the inside or outside; column 1, line 69-column 2, line 10), as in claim 19.


Allowable Subject Matter
Claims 8-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an overhang formed on the second adjacent side of the main body, and the step of disposing the second adjacent side of the main body of the door plate adjacent to a lock jamb of a door frame, whereby the overhang covers a portion of the lock jamb of the door frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door plates:
U.S. Patent Number 9,523,224 to Daniels; U.S. Patent Number 9,127,505 to Olberding et al.; U.S. Patent Number 7,467,818 to Alef; U.S. Patent Number 8,381,558 to Young; U.S. Patent Number 6,581,333 to Kimball; U.S. Patent Number 5,040,393 to Rossebo; U.S. Patent Number 4,505,504 to Matzkin et al.; U.S. Patent Number 4,139,999 to Allenbaugh; U.S. Patent Number 3,666,309 to Zarzycki; U.S. Patent Application Publication Number 2007/0210589 to vanGasselt.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 2, 2022